DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a second adjustment unit of the at least two adjustment units is associated with a second valve of the at least two valves in each of the at least two cylinders (claim 1; there is support for this limitation (see ¶0073 of the specification) and figure 6 shows the first adjustment unit with a first valve of the at least two valves in each of the at least two cylinders but does not show the second adjustment unit with a second valve of the at least two valves in each of the at least two cylinders) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
line 9 should be amended to -a second adjustment unit of the at least two motorized adjustment units is associated with a second valve-.  
line 12 should be amended to -a rotating camshaft transferred to each of the first valves to adjust a maximum valve stroke-. 
line 15 should be amended to -the rotating camshaft transferred to each of the second valves to adjust a maximum -. Appropriate correction is required.
Claims 2-5 and 8-11 are rejected due to their dependence on claim 1.

Claim 13 is objected to because of the following informalities:  
line 10 should be amended to -a second adjustment unit of the at least two motorized adjustment units is associated with a second valve-.  
line 13 should be amended to -transferred to each of the first valves to adjust a maximum valve stroke-. 
line 15 should be amended to -transferred to each of the second valves to adjust a maximum -. Appropriate correction is required.
Claims 16-17 are rejected due to their dependence on claim 13.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
A first adjustment unit (claims 1 and 13)
A second adjustment unit (claims 1 and 13)
Motorized adjustment drive (claim 3)
Adjustment mechanism (claim 3)
Control time adjustment unit (claim 8)
Camshaft position adjustment drive (claim 10)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Unit (A first adjustment unit - claims 1 and 13)
Unit (A second adjustment unit - claims 1 and 13)
Drive (Motorized adjustment drive - claim 3)
Mechanism (Adjustment mechanism - claim 3)
Unit (Control time adjustment unit - claim 8)
Drive (Camshaft position adjustment drive - claim 10)
coupled with functional language 
Configured to adjust the maximum valve stroke (A first adjustment unit - claims 1 and 13)
Configured to adjust the maximum valve stroke (A second adjustment unit - claims 1 and 13)
configured to change a position of the respective first and second valves… (Motorized adjustment drive - claim 3)
configured to change a position of the respective first and second valves… (Adjustment mechanism - claim 3)
configured to adjust control times… (Control time adjustment unit - claim 8)
to provide variable camshaft overlap (Camshaft position adjustment drive - claim 10)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 3, 8, 10, 13 and 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
adjustment shaft, adjustment cam, intermediate lever (A first adjustment unit - claims 1 and 13)
adjustment shaft, adjustment cam, intermediate lever (A second adjustment unit - claims 1 and 13)
a VANOS adjustment drive for example (paragraph 22) (Motorized adjustment drive - claim 3)
adjustment shaft, adjustment cam, intermediate lever (Adjustment mechanism - claim 3)
adjustment drive including a VANOS adjustment drive also known as a phaser (paragraph 22) (Control time adjustment unit - claim 8)
adjustment drive including a VANOS adjustment drive also known as a phaser (paragraph 22)(Camshaft position adjustment drive - claim 10)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Note: the control unit structure of claim 17 has been understood to refer to an ECU since these structures are typically used in the art and are often referred to as control units. Further paragraphs 0072 and figure 6 shows and describes the function of a typical ECU.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11, 13, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “wherein a first adjustment unit of the at least two motorized adjustment units is associated with a first valve of the at least two valves in each of the at least two cylinders and a second adjustment unit of the at least two adjustment units is associated with a second valve of the at least two valves in each of the at least two cylinders” in lines 7-10. This limitation is unclear because it’s not clear which embodiment this limitation refers to and further this combined with the 35 USC 12(f) interpretation above makes it difficult to determine structure should be included in the interpretation above. The limitation indicates the first adjustment unit is associated with the first valve of at least two valves on at least two cylinders which precludes the embodiment shown in figure 1 which shows a first adjustment unit (unit 12 of the left side of the figure) which actuates the first valve 32 on the first cylinder and a second adjustment unit (unit 12 of the right side of the figure) adjusts the second valve of the cylinder. This setup is further duplicated on other cylinders of the engine to actuate the first and second valves on other cylinders. However, this embodiment does not map to what is claimed in claim 1 since the first adjustment unit is not used to actuate the first valves on the different cylinders but a plurality of first adjustment units are used to actuate the first valves on the different cylinders. The same is also true for the second adjustment unit. The specification in ¶0073 does disclose an embodiment where a first adjustment unit actuates multiple first valves across multiple cylinders (and is why the limitation is supported and not new matter) but the embodiment conflicts with the 35 USC 112(f) interpretation of the adjustment units above and makes it unclear what structures should be interpreted as part of the adjustment unit. The above interpretation of the adjustment unit including the adjustment shaft, adjustment cam, intermediate lever then the limitation is unclear because some these structures appear to be assigned to each first valve as shown in figure 1 and not shared across multiple valves on different cylinders. In short, while there is support for the embodiment claimed in claim 1 by ¶0073 its now unclear how to interpret what structure should be part of adjustment unit that is used to perform the function described in claim 1 that can adjust the stroke of each first valve on multiple cylinders. The figures and specification do not describe the structure of the adjustment unit (first or second) that can adjust the stroke of the first valve located on multiple cylinders (and that can adjust the second valve on multiple cylinders). The office believes part of the structure identified as 12 is shared among all the first valves and part of the structure of 12 is unique to each first valve to perform the function described in the claim but the specification and figures fail to show this arrangement in the figures and for this reason it’s not possible to determine the structure of the adjustment in the 35 USC 112(f) interpretation above. For this reason, the claim is unclear.
Claims 2-5 and 8-11 are rejected due to their dependence on claim 1.

Regarding claim 13:
The claim is unclear because of the limitation “wherein a first adjustment unit of the at least two motorized adjustment units is associated with a first valve of the at least two valves in each of the at least two cylinders and a second adjustment unit of the at least two adjustment units is associated with a second valve of the at least two valves in each of the at least two cylinders” in lines 8-11. The limitation is unclear to the same reason identified in the 35 USC 112(b) rejection of claim 1 above.
Claims 16-17 are rejected due to their dependence on claim 1.

	
Allowable Subject Matter
Claims 1-5, 8-11, 13, 16 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see remarks, filed 3/8/2022, with respect to the final filed 1/7/2022 have been fully considered and are persuasive. 
Regarding the 35 USC 102 rejection of the claims:
The office agrees with the applicants arguments that the Malek reference does not read on the claims. The Malek reference does not teach where a first adjustment unit is associated with a first valve on multiple cylinders (and a second adjustment unit associated with a second valve on multiple cylinders) as required by the claim. For this reason, the rejection has been withdrawn.

	However, the applicant should note the above 35 USC 112(b) claim rejections since the applicant does not appear to disclose the structure or arrangement of structures of the adjustment unit that is able to adjust the stroke of the first valves and second valves and therefore has created a 35 USC 112(b) clarity issue around the 35 USC 112(f) interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESLEY G HARRIS/Examiner, Art Unit 3746